UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-50009 PACIFIC HEALTH CARE ORGANIZATION, INC. (Exact name of registrant as specified in its charter) Utah 87-0285238 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1201 Dove Street, Suite 300 Newport Beach, California (Address of principal executive offices) (Zip Code) (949) 721-8272 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for any shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo x As of November 10, 2011, the registrant had 802,424 shares of common stock, par value $0.001, issued and outstanding. Table of Contents PACIFIC HEALTH CARE ORGANIZATION, INC. FORM 10-Q TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements 3 Balance Sheets as ofSeptember 30, 2011 (Unaudited) and December 31, 2010 3 (Unaudited) Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 4 (Unaudited) Statements of Cash Flows for the Nine Months Ended September 30, 2011and 2010 5 Notes to Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Conditionand Results of Operations 7 Item 3.Quantitative and Qualitative Disclosure about Market Risk 16 Item 4.Controls and Procedures 16 PART II — OTHER INFORMATION Item 1A.Risk Factors 17 Item 6.Exhibits 17 Signatures 18 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Information Pacific Health Care Organization, Inc. Condensed Consolidated Balance Sheets September 30, 2011 (Unaudited) December 31, 2010 ASSETS Current Assets Cash $ $ Accounts receivable, net of allowance of $20,000 Deferred tax asset Income tax receivable - Commission draw Prepaid income tax - Prepaid expenses Total current assets Property and equipment, net Computer equipment Furniture & fixtures Leased office equipment under capital lease Office equipment - Total property & equipment Less: accumulated depreciation and amortization ) ) Net property & equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Income tax payable Current obligation under capital lease Deferred rent expense - Unearned revenue Total current liabilities Long term liabilities Noncurrent obligation under capital lease Total liabilities Commitments and Contingencies - - Shareholders’ Equity Preferred stock; 5,000,000 shares authorized at $0.001 par value; zero shares issued and outstanding - - Common stock; 50,000,000 shares authorized at $0.001 par value; 802,424 shares issued and outstanding Additional paid-in capital Retained earnings (deficit) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Pacific Health Care Organization, Inc. Condensed Consolidated Statements of Operations (Unaudited) For three months ended For nine months ended September 30, September 30, Revenues: HCO fees $ MPN fees Other Total revenues Expenses: Depreciation and amortization ) Consulting fees Salaries & wages Professional fees Insurance Outsource service fees Data maintenance General & administrative Total expenses Income (loss) from operations ) ) Other income (expense): Loss on disposal of assets - - ) - Interest income Interest (expense) Total other income (expense) Income (loss) before taxes ) ) Income tax provision(benefit) ) Net income (loss) $ $ ) $ $ ) For three months ended For nine months ended September 30, September 30, Basic and fully diluted earnings per share: Earnings per share amount $ $ ) $ $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Pacific Health Care Organization, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income to net cash: Depreciation and amortization Loss on disposition of assets - Changes in operating assets & liabilities (Increase) in accounts receivable (274,120 ) ) Decrease in deferred tax asset - (Increase) in prepaid income tax (108,800 ) - Decrease (increase) in income tax receivable ) (Increase) in commission draw (5,760 ) ) Decrease (increase) in prepaid expenses ) Increase in accounts payable Increase (decrease) in accrued expenses ) Increase in income tax payable Increase in deferred rent expense - (Decrease) in unearned revenue (4,720 ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of furniture & equipment (50,443 ) - Purchase of office equipment under capital lease - ) Net cash used by investing activities (50,443 ) ) Cash flows from financing activities: Increase in obligation under capital lease - Payment of obligation under capital lease (4,570 ) ) Net cash provided by (used in) financing activities (4,570 ) Increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental Cash Flow Information Cash paid (refunded) for: Interest $ $ 1,118 Taxes (refunded) $
